Citation Nr: 0634043	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental injury from 
service trauma.  

2.  Entitlement to service connection, including for 
outpatient treatment purposes, for a dental disorder claimed 
as secondary to service-connected duodenal ulcer and non-
erosive gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2002, the veteran submitted a claim for service 
connection for a dental disorder which he claimed resulted 
from reflux caused by his service-connected gastrointestinal 
(GI) disability.  In an April 2002 RO decision, the claim was 
denied on the basis that the claimed dental disorder, 
erosion, was not shown to be secondary to a service-connected 
disability.  

The veteran sought and was granted an increased evaluation 
for the service-connected duodenal ulcer in a November 2002 
rating decision, and the service-connected disability was 
recharacterized to include non-erosive gastritis.  

In a statement received at the RO in January 2003, the 
veteran submitted a "new" claim for service connection for 
"dental treatment purposes for the residual damage to my 
teeth from my service-connected reflux (acid) condition."  
Less than one year had elapsed since the RO issued the April 
2002 rating decision denying the claim for service connection 
for an identical claim, and that decision was not yet final.  
38 U.S.C.A. § 7105(b).  Thus, the veteran's January 2003 
statement was, in effect, a notice of disagreement (NOD) 
following the April 2002 rating decision.

The veteran's January 2003 statement was treated as a new 
claim for service connection for a dental disorder, and the 
RO limited the claim to service connection for dental trauma, 
despite the veteran's clear statement that he was seeking 
service connection for dental damage caused by service-
connected acid reflux.  By a rating decision issued in April 
2003, the RO denied a claim for dental injury on the basis 
that the veteran did not sustain dental trauma in service.  
The veteran perfected a substantive appeal after this 
determination.

By an August 2004 rating decision, the RO denied a claim of 
service connection for a dental disorder, characterized as 
erosion, claimed as secondary to the service-connected GI 
disability.  The statement received from the veteran in 
January 2003 constituted disagreement with the denial of 
secondary service connection for a dental disorder; however, 
the RO never issued a statement of the case (SOC) as to that 
issue.  The veteran is entitled to a SOC addressing this 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  Given 
the procedural complexity of the claim, a SOC addressing the 
claim for service connection for a dental disorder claimed as 
secondary to a service-connected GI disability should be 
issued.  

On remand, the RO should also ensure that all appropriate 
notice required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2005) has been sent. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including an explanation as 
to the information or evidence needed to 
establish a disability claimed as 
secondary to another disability.  The RO 
must ensure that all notice obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. 

2.  After completion of the foregoing, 
review the record and determine whether 
all appropriate development has been 
undertaken.  If not, corrective action 
should be taken.  If any benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.  The SSOC should include a 
summary of the evidence and applicable 
laws and regulations pertinent to the 
claim.  Thereafter, the case should be 
returned to the Board, if in order.

3.  Furnish a statement of the case (SOC) 
regarding the issue of entitlement to 
service connection, including for 
outpatient treatment purposes, for a 
dental disorder claimed as secondary to 
service-connected duodenal ulcer and non-
erosive to the veteran and his 
representative.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. If, and only 
if, a timely and adequate substantive 
appeal is received, the claim(s) should 
then be returned to the Board for further 
review, as appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


